Citation Nr: 1608272	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  10-08 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to March 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim for a TDIU. 
This claim was remanded by the Board in July 2011, August 2012, and most recently in July 2013 for additional development and now returns for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's initial July 2011 Remand directed the RO to schedule the Veteran for a VA examination to determine whether his service-connected disabilities rendered him unemployable.  The Veteran was scheduled for and attended a September 2011 VA examination in accordance with the Remand directives.  The subsequent August 2012 Remand found the September 2011 opinion to be inadequate, and as a result ordered a new examination.  The record indicates that the Veteran failed to report to scheduled November 2012 and December 2012 VA examinations.  The Board's July 2013 Remand attempted to obtain evidence that the Veteran had been properly informed of the November 2012 and December 2012 VA examinations.

The documentation provided pursuant to the July 2013 Remand does not verify that the Veteran was adequately notified of his examination.  However, the record also seems to indicate that the Veteran did contact VA providing a reason for which he missed both the November 2012 and December 2012 VA examinations noting that he had car trouble and could not attend an examination in December 2012 and that he was stuck in Chicago due to a plane having mechanical problems and could not attend a rescheduled examination in January 2013.  As a result, in deference to the Veteran, this matter should be remanded in order to schedule the Veteran for a new VA examination.  

The Veteran should be notified of the consequences of his failure to report to a VA examination pursuant to 38 C.F.R. § 3.655; that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence and argument in support of his claims on appeal.

Request that the he identify any other relevant treatment that he has received or is receiving, and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.  If any records of identified treatment are found to be unavailable, this should be noted in the claims file and the Veteran should be advised of such.

2.  The RO/AMC must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Thereafter, the Veteran should be scheduled for appropriate VA examination(s) to determine the impact of his service-connected disabilities on his employability.  At the time of the examination(s), the examiner(s) should be expressly advised as to what disabilities for which service-connection has been awarded.  

In addition, the examiner(s) should discuss the functional impact that the Veteran's service-connected disabilities have in an occupational or work-place setting.  The claims folder is to be made available to the examiner to review.

A complete rationale for any opinion offered must be provided. The examiner(s) should consider the previous VA examinations, the Veteran's lay statements, and any other relevant medical records.

4.  Any VA opinions obtained as a result of this examination should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
5.  After undertaking any other development deemed appropriate, the RO will readjudicate the issue on appeal. If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




